Title: Amendments to Bill for Regulating Elections, [ca. 14 June] 1784
From: Madison, James
To: 


[ca. 14 June 1784]
If any Sheriff or Deputy Sheriff shall directly or indirectly so interfere in the election of Senators or Delegates as to show partiality for any of the Candidates he shall forfeit and pay the sum of  to be recovered on bill, plaint or information in any Court of Record, one moiety to the use of the Informer and the other for the use of the Commonwealth, and more over be deprived of his right of voting for  years at any such Election thereafter.
